Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated May28, 2008(June2, 2010 as to the effect of the noncontrolling interests as discussed in Note4), relating to the consolidated financial statements of Polo Ralph Lauren Corporation and subsidiaries (the “Company”) for the fiscal year ended March 29, 2008, (which report expresses an unqualified opinion and includesexplanatory paragraphs relating to: (i) the Company’s adoption of ASC 740-10 (formerly referred to as Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes”), and (ii) a change in the manner in which noncontrolling interests are identified, presented and disclosed), appearing in the Company’s Annual Report on Form10-K for the year ended April3, 2010. /s/ DELOITTE& TOUCHE LLP New York, New York September 27, 2010
